 ARMSTRONG CORK COMPANY133All ouremployees are free to become, remain,or refrain from becoming mem-bers of the above-named union or any other labor organization except as aforesaidto the extent that this right may be affected by an agreement in conformity withSection 8 (a) (3) of the Act.POINSETTLUMBER AND MFG. CO.,EmployerDated --------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.ARMSTRONG CORK COMPANYandLODGE No. 918, INTERNATIONAL Asso-CIATION OF MACHINISTS, A. F. OF L., AS THE SUCCESSOR TO LODGE No.1034, INTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. L.ARMSTRONG CORK COMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTS, A. F. L.Cases Nos. 10-CA-1384 and 10-CA-1477.March 2, 1953Decision and OrderOn October 14, 1952, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint.Thereafter, the Respondentand General Counsel filed exceptions to the Intermediate Report andsupporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthe case ,2 and hereby adopts the findings, conclusions, and recommenda-tions of the TrialExaminer,with the following additions and modifi-cations :1.We find, in agreement with the Trial Examiner, that the Re-spondent violated Section 8 (a) (1) of the Act. In so finding, werely only on the following incidents as found in the Intermediate3Pursuant to the provisionsof Section .1 (b) of the Act, the Board has delegated itspowers in connection with thiscase to a three-memberpanel [Chairman Herzog and Mem-bers Houston and Murdock].2 The Respondent's request for oral argument is denied because the record and briefsadequately present the issues and positions of the parties.103 NLRB No. 20.257965-54-vol. 103-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport : Foreman Smith's interrogation of employee Green on aboutSeptember 20, 1951; Smith's statement to employee McCollum, some-time after October 5, 1951, indicating that a laid-off employee wouldnever work with the Respondent again because he had filed chargesagainst the Respondent; Master Mechanic Falls' interrogation ofemployee Keene during January 1952; and Smith's interrogation ofemployee Williams in January or February of 1952 and his statementat that time to Williams and employee Keene that mechanical em-ployees were losing pay raises because of the Union.We also find a violation of Section 8 (a) (1) in Plant ManagerWorm's removal from the mechanical department of the pledge toemployees.This occurred on September 25, 1951, the day after theUnion had won the Board-directed election and immediately afterWorm addressed the mechanical employees and advised them thathe was "deeply hurt" by the results of the election and that "the pledgeunder which we have operated has been nullified." Although the TrialExaminer dismissed this alleged violation, we agree with the GeneralCounsel that in these circumstances Worm's removal of the pledge,which outlined working conditions in the plant, was calculated toand did have a coercive effect upon mechanical employees, becauseitwas tantamount to a threat to change working conditions due totheir selection of the Union as bargaining representative.The factthatWorm also voiced the Respondent's willingness to bargain withthe Union does not alter the coercive nature and character of the threatimplicit in the removal of the pledge.Moreover, as found below,conditions of employment were subsequently changed 32.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (3), (5), and (1) of the Act by withholdingfrom the mechanical employees a promised wage increase.On July3, 1951, the Respondent had announced a graduated wage increase of9 to 14 cents per hour to all its employees, subject only to approval bythe Wage Stabilization Board.This promised increase thus became,as the Trial Examiner found, a part of the terms and conditions ofemployment of all the employees.However, on October 29 and againon December 31, 1951, after the Union had been certified by the Boardas the collective-bargaining representative of the mechanical em-ployees, the Respondent granted the promised wage increases to itsother employees only, butnotto the mechanical employees.More-over, no notice of its intention to deprive the mechanical employeesof these wage increases was given by the Respondent to the Union.Thus, without notice to the collective-bargaining representative of3We find merit in the Respondent'sargumentthat its declared intention to replacefuture strikerswas not violative of the Actwe do not adoptthe Trial Examiner'scontrary finding. ARMSTRONGCORK COMPANY135the mechanical employees, the Respondent withheld from them wageincreases already announced, although, as the record shows and wefind, the Respondent admittedly would have granted them suchincreases if the Union had lost the election.The Respondent contends that it withheld these increases from themechanical employees because the Union had directed it to do so, andtherefore it would have been guilty of an unfair labor practice if ithad acted otherwise.We find no merit in this contention.True, onOctober 11, 1951, the Union had demanded that no changes be madein conditions of employment without consultation with it.But, likethe Trial Examiner, we find that this demand merely restated theRespondent's legal obligation to recognize the Union's representativestatus whenever the interests of the mechanical employees were tobe affected.The demand thus apprised the Respondent to make nounilateralchanges in terms and conditions of employment whatso-ever.The Respondent was not thereby relieved of its obligation toconsult with the collective-bargaining representative of the mechanicalemployees before it changed their conditions of employment, particu-larly by depriving them of the wage increases they were to have re-ceived along with the other employees.Under these circumstances, and upon the entire record, we findthat the Respondent violated Section 8 (a) (5) and (1) of the Act byunilaterally withholding from the mechancal employees their prom-ised wage increases' In addition, we find that the Respondent vio-lated Section 8 (a) (3) and (1) of the Act by its disparate treat-ment of the mechanical employees, in depriving them of the wage in-creases they normally would have received but for their selection ofthe Union as their collective-bargaining representative.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Armstrong CorkCompany, Macon, Georgia, its officers, agents, successors and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Lodge No. 918, InternationalAssociation of Machinists, A. F. L., as the successor to Lodge No.1034, International Association of Machinists, A. F. L., or Inter-nationalAssociation of Machinists, A. F. L., or any other labororganization of its employees, by discriminating in regard to theirhire or tenure of employment or any term or condition of employment.4Absent exceptions to the Trial Examiner's finding that the Respondent otherwise bar-gained ingood faith, we hereby adopt such finding. 136DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Refusing to bargain collectively with Lodge No. 918, Interna-tionalAssociation of Machinists, A. F. of L., as the successor toLodge No. 1034, International Association of Machinists, A. F. L.,as the exclusive representative of all its employees in the appropriateunit with respect to rates of pay, wages, hours of employment, or otherconditions of employment.(c) Interrogating its employees concerning their union member-ship or activities or threatening them with reprisals because of suchactivities.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist Lodge No. 918, International Association ofMachinists, A. F. of L., as the successor to Lodge No. 1034, Interna-tionalAssociation of Machinists, A. F. L., or International Asso-ciation of Machinists, A. F. L., or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labor organ-ization as a condition of employment, as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole each of the employees listed in Appendix A ofthe Intermediate Report in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Upon request, bargain collectively with Lodge No. 918, Inter-national Association of Machinists, A. F. of L., as the successor toLodge No. 1034, International Association of Machinists, A. F. L.,as the exclusive representative of all the employees in the appropriateunit, and embody any understanding reached in a signed agreement.'(c)Post at its plant in Macon, Georgia, copies of the notice attachedto the Intermediate Report marked "Appendix B." o Copies of suchnotice, to be furnished by the Regional Director for the Tenth Region,shall, after being duly signed by the Respondent's representative, beThe Respondent moved to supplement the record to establish the fact that,aftertheclose of the hearing, the Respondent and Union reached an understanding which theyembodied in a signed agreementThe motion is denied because such fact is immaterialand irrelevant to the issues herein,but will be considered on the question of compliancewith our Order.8 This notice,however,shall be, and it hereby is, amended by striking therefrom thewords "The Recommendations of a Trial Examiner" and substituting in lieu thereof thewords "A Decision and Order."In the event that this Order is enforced by a decreeof a United States Court of Appeals, there shall be substituted for the words"Pursuantto a Decision and Order"the words"Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order." ARMSTRONG CORK COMPANY137posted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by Lodge No. 1034, International Association ofMachinists, A. F. L., and International Association of Machinists, A. F. L,herein collectively called the Union, or at times the Lodge and the International,respectively, the General Counsel of the National Labor Relations Board, respec-tively called herein the General Counsel and the Board, by the Regional Directorfor the Tenth Region (Atlanta, Georgia), issued an amended complaint datedApril 2, 1952,' against Armstrong Cork Company, herein called the Respondent,alleging that the Respondent had engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1), (3), and (5) and Section 2(6) and (7) of the National Labor Relations Act, as amended, herein called theA&With respect to the unfair labor practices, the amended complaint alleges thatthe Respondent (1) on or about September 24, 1951, and at all times thereafter,refusedto bargain collectively with the Union as the exclusive representative ofits employeesin an appropriate unit; (2) on or about October 5, 1951, dischargedJ. B. Vaughn, and thereafter failed and refused to reinstatehim, because of hismembership in and activities on behalf of the Union and because of his con-certed activities with other employees; (3) on or about October 29, 1951, andJanuary 1, 1952, discriminatorily withheld pay increases from namedmechani-cal department employees; and (4) from on or about March 30, 1951, engaged incertain acts which constituted interference, restraint, and coercion.On or about April 21, 1952,2 the Respondent filed an answer to the amendedcomplaint, in which it admitted the jurisdictional allegations of the amendedcomplaint, but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Macon, Georgia, starting on April 7,1952, and ending on May 9, 1952, before the undersigned Trial Examiner. TheGeneral Counsel and the Respondent were represented by counsel, and the Unionby its representatives.All parties were afforded full opportunity to be heard, toexamineand cross-examine witnesses, to introduce evidence bearing on the issues,to argue the issues orally upon the record, and to file briefs, proposed findingsof fact, and conclusions of law.The General Counsel and the Respondent filedbriefswith the Trial Examiner.After the close of the hearing the GeneralCounsel flied a motion "for the Trial Examiner to take judicial notice of WageStabilizationBoard, General Wage Procedural Regulation of September 20, 1951."1 The original complaint in Case No. 10-CA-1384 was dated February 18, 1952.Thecases were consolidated by order of the Regional Director,issued on April 2,1952.At thebearing the General Counsel made a number of motions to amend the amended complaint.The motions were granted.2The Respondent filed an answer to the original complaint on about February 28, 1952. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent objected to the motion. The objection is overruled and themotion is granted.The General Counsel's motion and the Respondent's answerare marked Trial Examiner's Exhibits Nos. 1 and 2,respectively,and are receivedin evidence.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Pennsylvania corporation with its principal office atLancaster,Pennsylvania.It maintains and operates plants and offices throughoutthe United States, including a plant at Macon, Georgia,herein called the Maconplant,where it is engaged in the manufacture and distribution of insulatingboard, insulating sheeting, insulating lath, panels, planks, and acoustical tile.In the course and conduct of its business operations at the Macon plant duringthe year 1951, the Respondent purchased raw materials, consisting principally ofpulp wood, rosin size, sulphate of aluminum,asphalt, emulsion,clay, starch,pigments,cartons, and wrapping paper, and valued in excess of$750,000, of whichapproximately 33 percent in value was purchased from sources outside the Stateof Georgia.During the same period, the Respondent at its Macon plant soldfinished products valued in excess of$1,000,000, of which approximately 90percent in value was shipped to customers outside the State of Georgia.At the hearing the Respondent admitted that it is engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLodge No. 1034,International Association of Machinists,A. F. L., and Inter-national Association of Machinists,A. F. L., are labor organizations which admitto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Background;sequence of eventsThe Respondent began operations at its Macon plant during the latter partof February1948.Afterthe filing of petitions for certification and the holdingof representation hearings,the Boarddirectedelections involving all the pro-duction and mechanical employees at the Macon plant.The elections wereheld on January 18 and 19, 1949,and May10, 1950.No labor organizationreceived enough votes in these elections to be certified.On March 2,1951, the International requested recognition as the representativeof the employees in the mechanical department.After an exchange of lettersbetween the Respondent and the Union,the latter filed a petition with the Board(Case No. 10-RC-1426), which wasserved upon the Respondent on May 17,1951.A hearing in the matter washeld atMacon onJuly 2, 1951On July 3, 1951,the Respondent announced to all employees at the Macon planta graduated increase in wages of 9 to 14 cents an hour, effective upon approvalby the Wage Stabilization Board, hereinafter referred to as the WSB.OnAugust 8, the Respondent filed a petition with the WSB,requesting approval ofthe announced increase.On September 6, the Respondent filed another petitionwith the WSB,requesting approval of a 2.2 percent"cost-of-living increase" to beapplied against the amount originally requested. ARMSTRONG CORK COMPANY139On September 24, 1951, an election was conducted by the Board among themechanical employees. The Union won the election by a vote of 32 to 8, resultingin its certification by the Board on October 2, 1951. On October 5, the Respondentterminated the employment of employee J. B. Vaughn.On October 12, 1951, the Respondent requested the WSB to approve withdrawalof its petitions for wage increases.Approval of this request was received by theRespondent on October 29, That same day the Respondent granted a 2.81 percentcost-of-living increase to its production employees, excluding employees in themechanical department.On November 30, 1951, the Respondent petitioned theWSB for another increase for its production employees only. This increase wasmade effective immediately upon receipt of approval from the WSB onDecember 31.From January 15, 1952, until March 27, 1952, a number of bargaining confer-ences were heldThe Union filed a charge in Case No. 10-CA-1384 on October 16,1951.After an amended charge was filed on January 21, 1952, the original com-plaint was issued on February 18, 1952.B. The refusal to bargain1.The appropriate unit and representation of a majority thereinAfter an election conducted by the Board on September 24, 1951, the Boardcertified the Union as the collective-bargaining agent for the employees in themechanical departmentIn accordance with the Board's certification, theamended complaint alleges and the Trial Examiner finds that a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act consists of :All employees in the mechanical department of the Macon plant, excludingall other plant employees, all salaried employees, guards, and supervisors asdefined in the Act.The amended complaint alleges, the answer admits, and the Trial Examinerfinds that at all times since September 24, 1951, the Union has been the exclusivebargaining representative of all employees in said unit for the purpose ofcollective bargaining.2.Unilateral actions of Respondent;the negotiationsOn July 3, 1951, the Respondent announced a wage increase of 9 to 14 cents forall employees at the Macon plant, to become effective shortly after approvalof the WSB. The Respondent filed a petition for this increase on August 8.In its letter of transmittal to the WSB, the Respondent stated that there was nobargaining agent in the plant.On September 6 the Respondent filed anotherpetition with WSB, requesting approval of a wage increase of 3 cents withoutprejudicing favorable action on the additional 7 cents an hour requested in itspetition of August 8, 1951. In this petition the Respondent stated that theUnion had filed a representation petition with the Board and that ahearinghad been held on July 2.As related above, the Board conducted an election among the mechanical em-ployees on September 24.For some few years before this date, there had beenin force at the Macon plant a "pledge" to employees. In substance, the pledgeoutlined working conditions in the plant.On September 25, E. A. Worm, Jr.,the plant manager, made the following speech to the mechanical employees :You know the outcome of the election and you have expressed yourselves aswanting the IAM to represent you for purposes of collectivebargaining. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDNaturally I am hurt, deeply hurt, by the decision the majority reached.I cannot stand here and tell you otherwise.In that decision you havechanged the basis of our relationship by introducing a third party betweenus.But I want you to know that my feeling toward each of you as an indi-vidual remains unchanged.Your decision to be represented for collective bargaining means thatthe pledge under which we have operated has been nullified.That pledge,which we gave voluntarily and freely to you, contained the broad statementof principles that governed our relationship.Collective bargaining changesthat relationship and the pledge will be removed from the MechanicalDepartment.We will bargain with the IAM.To those who voted against representation I express my sincere appre-ciation for your confidence in, and loyalty to, the Company,my associatesand me. I will always be grateful to you.Immediately after his talk, Worm had the pledge removed from the bulletinboard in the mechanical department.The Board certifiedthe Union as exclusive bargaining representative of themechanical employees on October2,1951.Without any notification to theUnion,'on October 5, the Respondent laid off employee J. B. Vaughn,a carpenterin the mechanical department,allegedly because of lack of work.At the requestof J. H. Howard, grand lodge representative of the Union,representatives ofthe Respondent met with representatives of the Union on October 11 in orderto discuss Vaughn's layoff.Present for the Respondent were Worm, AssistantPlant Manager James, and Personnel Director Wells. Present for the Unionwere Howard, Vaughn, and employees Usery, Storey,Cecil Rhodes,and JohnRhodes.During the discussion of Vaughn's layoff, the Union wanted to know the reasonfor the layoff and why Vaughn was not allowed to transfer to another job inthe plant in view of his high seniority rating and the Respondent's establishedseniority policy.The Respondent in substance stated that the market for itsproducts was off, which resulted in less shipping;'and that Vaughn had objectedto working other than as a carpenter,and had received reprimands.The Unionthen requested that it be permitted to examine Vaughn's personnel record, includ-ing his notice of termination,and the shipping records.The Respondent refusedthese requestsThe evidence discloses that working conditions in the mechanical departmentwere discussed briefly at the meeting on October 11.The testimony in thisconnection is conflicting in some respects.Howard testified :And then I asked him(Worm)if he caused orders to be issued to take thepledge down.And his reply was, yes. . . . I then told Mr. Worm that we wasasking him to restore the pledge on the bulletin board or ever where he hadit prior to that meeting and the notification to the men at the meeting on the25th,for him to restore the pledge up there, and whether he did it or not,that I was then and there formally informing him that we was requestingthat all working conditions,wages that was enjoyed by those men prior tothat to remain status quo,with the understanding that I understood that itwas-The Company had made application to the WSB for wage approval ofall employees and that we was requesting likewise if and when the WageThe Respondent notified Vaughn of the layoff on October 1.4As a carpenter, most of Vaughn's work was connected with shipping. ARMSTRONG CORK COMPANY141Stabilization Board approved that petition that the men in our unit andrepresented by us would be put in full force and effect at the same time ifany other employees was given-and if he would do that, that I wouldassure him that the Union would not use in our negotiations the fact thatthe Company had placed this wage into effect as to any charges against theCompany as a result of placing those wage rates into effect.Usery testified :Mr. Howard asked him (Worm), said : Well, I believe one point in thereabout seniority.Said:You have taken the pledge down;I am telling younow we intend for you, whether the pledge is down or not, to give the em-ployees the same thing that they did before you took the pledge down, betreated the same as they were pertaining to working conditions for wages,or whatever it might be, something similar to that. . . . He said that he hadheard that there was a wage increase promised and that he intended for ustoget everything that was got by production until the contract wasnegotiated.John Rhodes testified :Mr. Howard said, "I hear you took the pledge down off the wall-off of thebulletin board."And he handed him (Worm) a reasonable facsimile of the pledge andasked him if he would identify it as to the wording as to the pledge he hadon the wall.He said it was to the same effect. It was of the same contents.And dlr. Howard said that, "I intend for you to put the pledge back on thewall and the conditions remain in the shop toward the men as they have beenin the past." . . . He says, "I understand you have submitted a request tothe Board (WSB) to an increase of nine or 14 spread for these boys."Hesaid, "I believe you intend to and I hope you intend to and I ask that youdo put this wage increase into effect for these men here."He said, "I cer-tainly have no objection if you do.Witnesses for the Respondent testified to the contrary insofar as mention ofthe proposed wage increase was concerned.Worm was questioned and testifiedas follows :Q. (By Mr. Buerger) I direct your attention, Mr. Worm to this meetingof October 11-Was anything said by the union representative at this meetingabout the Company changing existing wages, working conditions and thelike ?A. Yes.Q.What was said and by whom?A. It was said by Mr.Howard.Trial Examiner EAmE: Mr. Who?The WITNESS : Mr. Howard. And it came up in connection with someinstructions that he stated that he was giving me and also some requeststhat he had to make. He said that he wanted a copy of our plant rulesand he said he furthermore wanted it understood that he wanted no changesmade in conditions of employment,without consulting him and without himbeing a party.He also stated that from this time forward,because theInternational Association of Machinists now represented the men in thedepartment,that he was going to have plenty to say about conditions inthe plant and in the department.He stated that after we got into contract 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations,he was not there to discuss contract that day, but after we gotinto contract negotiations,if the Company,in discussing wages made a pleaof inability to pay, that he would insist on looking at the Company's books.Q. Aside from that reference you have just made to wages to be discussedat a future date, were wages discussed at all at the conference of October11th?A. They were not.Q.Was the existence of petitions with the Wage Stabilization Board forincreases discussed at all at the conference of October the 11th?A. They were not.Q.Was the question of paying mechanical department employees thesame increase as the production people might receive through the WageStabilization Board discussed at all at the conference of October the 11th?A.No.James was questioned and testified as follows :Q.At that time,was anything said by MrHowardwith respect to gettinga wage increase for members of the mechanical department?A. He made it rather clear that the working conditions in the mechanicaldepartment should not be changed.Wells was questioned and testified as follows :Q.Willyou tell us whatMr.Howard said at that time?A. It was not mentioned.As shown above,there is a direct conflict in the testimony concerning the wageincrease.The witnesses for the General Counsel testified to the effect thatHoward stated that he had no objection to the increase and expected themechanical employees to receive it.Witnesses for the Respondent testifiedthat the increase was not mentioned at the meeting.The six witnesses whosetestimony is set forth above all impressed me as honest and sincere.Accordingly,Ifind that the General Counsel failed to sustain the burden of proof in thisconnection.Further, there is other evidence in the case which tends to supportthe testimony of the witnesses for the Respondent.Howard did not hesitateto write to the Respondent in order to state his position on what he consideredunfair or illegal actions on the part of Respondent.This is shown by his letterstoWorm, dated October 20 and November 10, 1951, in which he referred to theRespondent's refusal at the meeting of October 11 to produce Vaughn's personnelrecord.Yet neither his letter of November 10, which was written 12 days afterthe production employees received their first wage increase, nor subsequent let-ters of the Union to the Respondent protested the failure to grant the increaseto the mechanical employees.If Howard had in fact stated the Union's positionon the increase at the conference on October 11, it would seem that the Unionimmediately would have protested upon learning that the increase had beengranted to production employees only.On October 12, 1951, without any notice to the Union,the Respondent wroteto the WSB requesting withdrawal of its petitions of August 8 and September 6.On October 29, 1951, the Respondent received approval from the WSB, allowingthe petitions to be withdrawn.That same day under the then existing regu-lations of the WSB the Respondent granted a general wage increase to its pro-duction employees only.The Respondent did not offer the increase to themechanical employees,or consult or advise with the Union in the matter.On November 30, 1951, the Respondent petitioned the WSB for another wageincrease for its production employees only.With the approval of the WSB, the ARMSTRONG CORK COMPANY143Respondent granted the increase to its production employees on December 31,1951This increase was not offered to the mechanical employees, and theUnion was not consulted.The Union mailed a proposed contract to the Respondent on December 29,1951.The proposal called for a 10 percent general wage increase.° The firstbargaining conference was held on January 15, 1952. John Carlton, grand lodgerepresentative of the Union, and a committee of employees appeared for theUnion at this meeting.At the start of the meeting, Worm stated that he wanteditunderstood that there would be "no retroactive pay."Carlton protested this by stating that "the employees were entitled to be givenany loss of pay that they had suffered as a result of coming into the Union" andthat the increase "had been promised to the employees and the Company shouldcarry out that promise."Worm stated that the Company should not be expectedto grant retroactive pay in view of the Union's long delay in asking for negoti-ations.He then asked Carlton the reason for the Union's delay e Carlton toldWorm that the reason for the delay was "because the Union desired to get thingsstarted off on a friendly basis without having to have any unfair labor practicecharges against the Company and . . . desired to get into negotiations withouthaving that confronting them."'During the afternoon session the Respondentpresented its contract proposal.The Respondent's wage proposal did not providefor an increase to the mechanical employees.The Union's checkoff proposal was discussed at the meeting on January 15.Worm stated that there would be no checkoff of union dues at the Macon plant.When Carlton called Worm's attention to the fact that the Company had thecheckoff provision at some of its other plants, Worm replied to the effect that hewas negotiating for the Macon plant "regardless of what the Company might havesomewhere else "The next bargaining conference was held on January 22, 1952.At this meet-ing Carlton called attention to the fact that certain of the Respondent's presentemployee benefits, such as the health and welfare plan, were not included in theRespondent's proposal.Worm replied, in substance, that the Company "volun-tarily" had giN en benefits from time to time with no understanding that theywould be continued ; that the Company would take them away if it saw fit ; andthat the Company had no intention at that time of taking away any benefits.Carlton stated at this meeting that the Union would like to discuss wages.Wormreplied, "we will go into the negotiation of wages when we have concluded theother provisions of the agreement."Between January 22 and March 27, 1952, 12 other bargaining conferences wereheld.Conciliators were present at the meetings held during March.Both theUnion and the Respondent made a number of concessions,' but an impasse wasreached on the question of wages.The Union made a number of wage proposals,but all were rejected by the Respondent.The Respondent offered wage increasesequal to those which production employees had received, but refused to make anypart of the offered increases retroactive. It appears that the question of retro-active increases was the only serious bar to an agreement between the parties.After September 24, 1951, and during the negotiations, the Respondent granted14 merit increases to the mechanical employees.During the same period of time,5The general wage increases granted to the production employees on October 29 andDecember 31, 1951, amounted to 7.61 percenteWorm testified that wages were first discussed at a meeting on January 22.The original charge in Case No10-CA-1384 was filed on October 16, 1951.sWhile the concessions made by the Respondent were minor for the most part, it indi-cated that it would grant a checkoff of union dues. 144DECISIONSOF NATIONAL LABOR RELATIONS BOARDit also granted 1 promotional increase.The Union was not advised or consultedconcerning any of these wage increases.3.ConclusionsThe General Counsel contends that the Respondent's course of action sinceSeptember 24, 1951, shows a "complete disregard of its statutory obligation tobargain in good faith."The Respondent contends that it bargained in goodfaith, as evidenced by the 13 bargaining conferences, by its willingness to con-fer whenever a request was made by the Union, and by its counterproposals andconcessions to union demands. In defense of its unilateral actions, Respondentcontends in its brief that it acted "in response to a Union demand on October11 that all existing working conditions be continued in force."I find that on October 29 and December 31, 1951, the Respondent acted uni-laterally and in violation of Section 8 (a) (5) and (1) of the Act by grantingwage increases to its production employees only.The total increase had beenannounced to all employees, including those in the mechanical department, onJuly 3, 1J51.Such announcement made it a condition of employment. Underthe circumstances the Respondent was obligated to notify the Union before ittook the promised increase away from the mechanical employees. It is undis-puted that the Respondent did not do this.Howard's statement at the con-ference on October 11 does not constitute a defense of the Respondent's conduct.He referred to Worm's action in removing the pledge from the bulletin board,and stated, in substance, that the Union demanded that no changes be made inthe terms and conditions of employment.Keeping in mind the announcement ofJuly 3, Howard's statement could be construed to mean that no unilateral changein the pending increase should be made. Accordingly, it did not relieve theRespondent from its obligation to notify the Union.It is also found that the Respondent by granting wage increases to its pro-duction employees only on October 29 and December 31, 1951, discriminatedagainst its mechanical employees because of their adherence to the Union andthereby violated Section 8 (a) (3) and (1) of the Act9 The Respondent con-tends that the certification of the Union was an intervening circumstance, andthat the granting of the increases to the mechanical employees would have beenunilateral conduct in contravention of Section 8 (a) (5) of the Act.This con-tention is rejected for thereasonthat the increase had been promised to themechanical employees before the election and before the certification of theUnion as the bargaining representative.Under these circumstances, and if theincreases had been granted, it is my opinion that a finding of unilateral actionin violation of the Act could not have been made unless the evidence showed thatthe Union specifically objected to the announced increase.The announcementof the increase differentiates the instant case from those cited in the Respond-ent's brief.Here the Respondent took away something that had been promisedto the employees, a wage increase.Would it have been legal for the Respond-ent to have taken away seniority or other rights and privileges of the mechani-cal employees because they selected a bargaining agent for a unit separate fromthe rest of the plant? It is clear that such action would have been discrimina-tory.I am unable to distinguish between the promise of a benefit and onealready enjoyed, especially when the promise became real for the productionemployees.9 The names of the employees involved in this findingare set forth in Appendix A,attached hereto. ARMSTRONG CORK COMPANY145I do not find that Worm's removal of the pledgeperse, constituted a violation ofthe Act, especially in view of his statement to the effect that the Respondentwould bargain with the Union. The evidence does not show any subsequentchange in the working conditions outlined in the pledge.It is also found that the Respondent violated Section 8 (a) (5) and (1) of theAct bygrantingmerit increases to mechanical employees after September 24,1951, without first advising or consulting with the Union. It is undisputed thatthe Respondent had a policy of granting merit increases before the advent of theUnion ; and, as found above, on October 11 Howard demanded that there be nochange in the terms and conditions of employment. To some extent, merit in-creases might be classed as part of the terms and conditions of employment inRespondent's plant, as the Respondent apparently contends.But, as the wordsuggests, they were not automatic, and were granted solely at the option of theRespondent.Thus a merit increase would not be a condition of employment inthe accepted sense, particularly when not regulated by a collective-bargainingagreement.That an employer by granting such increases unilaterally couldundermine a union's prestige and worth is axiomatic.Recognizing this threatto the intent and purposes of the Act, the Board long has held such actionillegal.10The General Counsel's contention that the Respondent did not bargain in goodfaith is rejected. It is true that the Respondent ignored the Union in grantingor not granting wage increases, but in my opinion this evidence is not sufficientto warrant such a finding. On the contrary, the facts disclose that the Respond-ent bargained with the Union on all issues presented, including Vaughn's layoffor discharge; and that the only bar to a contract between the parties was theRespondent's unwillingness to make the offered wage increase retroactive.While as the General Counsel contends almost all of the concessions made bythe Respondent during the negotiations were minor, this alonedoesnot provebad faith on the part of the Respondent. Under the Act the Respondent was notrequired to make concessions to the Union. Its refusal to incorporate into acontract existing benefits in the mechanical department, or any benefits enjoyedby other employees in the plant,mightbe indicative of a lack of good faith, butthe record does not disclose such evidence. It appears that before the bargainingnegotiations were concluded the Respondent offered substantially all existingbenefits.C.The termination of J. B. VaughnVaughn was hired by the Respondent as a second-class carpenter on January19, 1948.Walter Williams, the other carpenter in the mechanical department,was hired as a first-class carpenter on January 12, 1948.They were under thesupervision of Master Mechanic W. C. Falls, who had charge of the mechanicaldepartment.The main job of Vaughn and Williams was the repairing of pallets. This jobrequired most of their time. In addition to carpentry, they also performed somemechanical work, mainly on the "dryer" on "down day." Vaughn performedmechanical work when requested, but told hissupervisorsthat he objected to it.It does not appear that he was assigned to such work after the early part of 1951.During March 1951, Vaughn was promoted to first-class carpenter.At the timeFalls told him that he and Williams were doing "good work."Vaughn was an active supporter of union attempts to organize the plant.Heacted as an observer for the Rubber Workers, C. I. 0., at a Board election in19Dealers Engine Rebuilders, Inc ,95, NLRB 1009. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDJanuary 1949. Shortly before an election conducted by the Board on May 10,1950, Assistant Labor Relations Director Edwards asked him why he wanteda union in the plant. Vaughn stated his reasonsPlant Personnel ManagerWells was present at the time. On about March 1, 1951, Vaughn and other em-ployees of the mechanical department met with a representative of the Union.Vaughn signed an authorization card of the Union at the time. On September23, Vaughn, as an employee-representative of the Union, attended a preelectionconference in which the Respondent participatedDuring the week followingthe election of September 24, Vaughn was chosen by the mechanical employees asa member of a union committee.During the day following the election, Personnel Director Wells went to thecarpenter's shop.He asked Vaughn and Williams where were the "flags andbanners" since the Union had won the election. Vaughn indicated that he wasvery much in favor of the Union, and told Wells the reasons for his attitude.During August 1951, the Respondent's Lancaster office decided to curtail pro-duction at the Macon plant. It appears tht this decision was based on stockinventory and a sales estimate for September.Production declined from an aver-age of 12,500,000 sq. ft. in the first 5 months of 1951 to an average of 8,700,000sq. ft. in September.On September 13, 1951, the Respondent decided that layoffswere necessary and so advised Plant Manager Worm, recommending October 1as the date for production curtailment.During September, 50 productionemployees were laid off.On about September 21, 1951, Master Mechanic Fallssubmitted the following memorandum to the personnel office : "Due to the cut back in production fewer men will be needed in the mainte-nance shop. Bill James, Fred Hoffeditz and I have just gone over the sched-ule and due to the fact that 3 men have quit, we figure that for the time beingonly 2 men will have to be laid off.We have two carpenters and two sawfilers now, but with the cut back it will be impossible to keep them all busyon that work.#745, Mercer, who is one of the saw filers, is the only otherman in the department who can sharpen saws. He has also had considerablemechanical experience and is a carpenter.For this reason,he will be kept onand reclassified as a mechanic 2/c, and will be available as a relief sawfiler.#792, Fulcher,who is experienced only as a mechanic,will be laid off.Vaughn, who is one of the two carpenters,has never wanted to do anythingbut straight carpenter work.When we first started up we used both the car-penters to change rolls in the dryer and help on dryer maintenance on downdays.They both objected, saying that it was mechanical work and not forcarpenters.When they were hired, I told them both that they would haveto do this. I reminded them of it when they objected and they rememberedit.Later on I had to take them off this work because they would never getanything done.They objected to having to replace glass in the dryer doors.They said that was a Glazier's job. I kept them on that but they would neverclean up the broken glass.They said that was a laborer's job. Vaughnhas had plenty of opportunity but has shown no desire to qualify on otherjobs.He hasn't even kept the carpenter shop clean because he felt that alaborer should be furnished for that.Since he is not qualified to do anythingelse and there is not enough work to keep 2 carpenters busy, Vaughn is tobe laid off.Further reductions may be necessary."Assistant PlantManager James testified that he previously had told Falls"to lookover his department,see just how many there was a possibility of laying off and still keepthe Mechanical Department in good function." ARMSTRONG CORK COMPANY147On October 1, 1951, Falls called Vaughn to his office and told him of his layoff,effective October 5.During October, 5 production employees and 2 mechanicalemployees (Vaughn and Fulcher) were laid off.During December, 22 produc-tion employees and 1 mechanical employee were laid off.There is a conflict in the testimony concerning the conversation at the timeof Vaughn's layoff.Vaughn testified, in substance, that Falls told him that hewas being laid off because the work had decreased ; that he asked Falls if hisseniority would permit him to transfer to some other job in the mechanical de-partment or to some other job in the plant; that Falls replied, "Since you fel-loii s expressed your interest for the company last week you have no damnseniority" ; that he inquired if the layoff was permanent ; that Falls stated thatitwas up to the company whether or not he would be rehired ; that he then askedFalls if the Union could have had a lot to do with his layoff ; and that Falls re-plied, "Yes, if that is the way you want to put it." Falls denied the remarksattributed to him by Vaughn concerning the Union.Vaughn did not impress me as a reliable or credible witness. There are anumber of contradictions in his testimony with respect to a statement he allegedlymade immediately after his conversation with Falls.Accordingly, Vaughn'sversion of the above conversation is not credited.At the time of his layoff, Vaughn talked to Assistant Personnel Director Bell.Bell showed him a termination report, which had been made out by Falls onOctober 1.12Bell asked Vaughn to sign the report, but he refused. The reportnoted that Vaughn's work was "at or above standard" and that the terminationwas a "Lay-off." The body of the report reads as follows:Lay off due to a cut back in production & shipping which will reduce theamount of pallet work done by fhe carpenters & one man will be able to takecare of them. Johnny thinks he has seniority over enough people in thedept. that he should stay.He said he could do mechanical work. I re-minded him that he never wanted to work on the Dryer rolls & has neverthought he should install glass in Dryer doors.He has told me that hewas a carpenter & that was mechanical & glazier work.In brief, the Respondent contends that there was not enough work in the plantto keep two carpenters busy; that Vaughn was selected for layoff rather thanWilliams because the latter had more seniority ; and that Vaughn was nottransferred to another job because-he had objected in the past to performingmechanical work and because he was not a satisfactory employee in every respect.The Respondent submitted in evidence memoranda reports which were signed byFalls and his assistant, Feb.They are dated April 19, 1948, November 2, 1949,November 10, 1949, and January 20, 1950.All but the November 2 memorandumwere signed by Falls. In substance they show that Vaughn objected to per-forming mechanical work, and that he spent a lot of time talking instead ofworking, about which Falls reprimanded him.I find that the Respondent did not discharge or lay off Vaughn on October 5,1951, because of his membership in or activities on behalf of the Union.Thepreponderance of the reliable and credible evidence shows that the Respondentlaid off Vaughn because of a falling off of its business. There is considerableevidence in the case concerning the amount of assistance that Williams re-ceived after Vaughn's termination.There are conflicts in this evidence. I doU2 The report was on a form entitled,"Report of Termination of Service," which wasreceived in evidenceIt provided for the signature of both the employee involved and thesupervisorThis apparently was the paper referred to in the General Counsel's case as aseparation notice 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot believe any purpose would be served by setting it forth in this report. It isundisputed that Williams at times received assistance, but I am convinced andfind from the record as a whole that during the times material herein there wasinsufficient work in the Respondent's plant to keep two carpenters busy.D. Interference, restraint, andcoercionRespondent's production employees received an incentive bonus.By letterdated February 12, 1951, the mechanical employees requested Plant ManagerWorm for a meeting in order to discuss with him the possibility of an incentivebonus for their department.Worm met with the mechanical employees somefew weeks later. In substance he told them that at the time he did not knowof any way to figure an incentive plan for mechanical employees ; but that ifthe "key" was ever found, they would receive it.On March 2, 1951, the Union requested the Respondent to recognize it as thebargaining agent of the mechanical employees.Thereafter,Worm announcedto the mechanical employees that they would receive an incentive bonus sincethe Respondent had found the "key." The incentive bonus was instituted inthe mechanical department on April 10, 1951.The General Counsel contends that Respondent's action in granting the bonuswas violative of the Act. This contention is rejected, both on the merits andon the ground that the action complained of took place more than 6 monthsbefore the filing and service of the original charge.James Smith was foreman of the woodyard. On about September 20, 1951,Smith asked Forrest Green, a mechanical employee, "how the Union was com-ing" and what the employees expected to accomplish by organizing the Union.Hetold Green that if the mechanical employees selected the Union, "you won't getany pay for it." It is found that Smith's remark to Green constitutes inter-ference since it contains a threat of reprisal.During January or February 1952, Smith spoke to employee Williams.Heasked him how the Union was coming along and the amount of the union dues.He told Williams and employee Keene, who also was present, that the mechani-cal employees were losing the pay raises that other employees were getting bybelonging to the Union. It is found that Smith's remarks to Williams andKeene constitute interference.At sometime after Vaughn's discharge, Smith stated to employee McCollum,"If Vaughn had acted right and hadn't filed suit against the Company, he wouldhave got to come back to work, but he will never work withArmstrong CorkCompanyagain."It is found that Smith's remark to McCollum constitutes in-terference.At a bargaining session on February 15, 1952, when the Union mentioned thepossibility of a strike, Edwards stated that mechanical employees who went onstrike would be replaced.As related above, the employee bargaining committeewas present at all bargaining conferences.Later the Union voted to strike andso notified the Respondent.No date was set for the strike." On and afterMarch 14, the Respondent told its employees that they would be expected towork in the event of a strike and that they would be replaced if they did notcome to work.I find, as the General Counsel contends, that the Respondent's threat to re-place strikers constitutes a violation of the Act. It is undisputed that theUnion contemplated a strike in order to enforce its economic demands.Whenan economic strike takes place, an employer has the right to replace the strikers13As of thedate of the hearing,the strike had not occurred. ARMSTRONG CORK COMPANY149and, in my opinion,has the right to inform his employees that he intends tooperate his establishment and to replace the strikers.However,in the instantcase it has been found that the Respondent discriminated against the mechanicalemployees by not granting them the promised increase in wages, and that itsunilateral action in the matter constituted a refusal to bargain.During January 1952,Master Mechanic Falls questioned employee Keene con-cerning his attitude toward the UnionIt is found that such interrogationconstitutes interference.The General Counsel contends that the Respondent's announcement of ageneral wage increase on July 3, 1951,was violative of the Act.This contentionis rejected.The facts in this connection have been related above.The an-nouncement was made not only to the 43 mechanical employees,but also toapproximately 400 production employees.Further, the evidence shows thatduring June and July 1951,the Respondent announced or reached agreementsfor general wage increases for all of its plants,covering approximately 10,000employees.It approaches the absurd to argue that the Respondent made theJuly 3 announcement at Macon in order to dissuade 43 employees from selectingthe Union as their bargaining agent.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above,occurringin connection with the operations of the Respondent set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving foundthat theRespondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desisttherefromand takecertain affirmative action designed to effectuate the policiesof the Act.It has been found that the Respondent by its course of conduct on andafter October21, 1951,refused to bargaincollectivelywith the Union as theexclusive representative of its employees in a unit appropriate for the pur-poses of collective bargaining.Accordingly,itwill be recommendedthat theRespondent margaincollectively,upon request,withthe Unionas the exclusiverepresentative of its employees in the aforesaid appropriate unit, and thatthe Respondent embody any understanding reached in the course of such col-lective bargaining,upon request,in a written agreement,signedby the partiesaffected thereby.It also has been found that the Respondent discriminated against its mechanicalemployeesby notgranting them the general wage increases which were grantedto its production employeeson October29, 1951,and December31, 1951.It willbe recommendedthat theRespondent make whole the employees whose namesare shown on Appendix A for the loss of pay they suffered by reason of theRespondent's discrimination.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.Lodge No.1034,International Association of Machinists,A. F. L., and In-ternational Association of Machinists,A. F. L., are labor organizations withinthe meaning of Section 2 (5) of the Act.257965-54-vol. 103--11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By discriminating against the employees named in Appendix A, the Re-spondent has engaged and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.All employees in the mechanical department of the Macon plant, excludingall other plant employees, all salaried employees, guards, and supervisors, asdefined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.5.Lodge No. 1034, International Association of Machinists, A. F. L., at alltimes on and after September 24, 1951, has been the exclusive bargaining repre-sentative within the meaning of Section 9 (a) of the Act of all employees in theaforesaid unit for the purposes of collective bargaining.6.By refusing to bargain collectively with Lodge No. 1034, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (5) and (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication in this volume.]Appendix AMechanical DepartmentFrank B. RigneyCecil G. RhodesWalter R. Williams, Jr.LeRoy A. BusbeeJesse D. GilleyAndrew M. HareJames Barron KingAmon H. ShumateJames W. BeasleyLonnie M. MintonJohn B. GrizzleHarvie It. YatesCharles R. WilsonHenry G. RawlsWilliam C. ThamesLouis A. StoreyJohn R. RhodesAdam L. QuinnForrest L. GreenGeorgeM. KeeneWillie J. Usery, Jr.Wm. D. Hopkins, Jr.Jackson E. StevensHoward B. SmithLamar GiddensDaniel W. Mercer, Jr.Marion C. SimmonsRueben BryantWilliam 0 McDermidMadison H. HortmanJewett McKinneyCarl. D. WiveOliver C. ShreveThos. B. Sherwood, IIIRalph W. ChafinWillie L. LambOlin N. FulcherJames W. SmallwoodAppendix BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT in any manner interfere with,restrain, or coerce our em-employees in the exercise of their right to self-organization,to form labor ARMSTRONG CORK COMPANY151organizations,to join or assistLODGE NO. 1034, INTERNATIONAL ASSOCIATIONOF MACHINISTS,A. F. L, AND INTERNATIONAL ASSOCIATIONOF MACHINISTS,A. F. L., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section8 (a) (3) of the Act.WE WILL bargain collectively upon request with LODGE No. 1034, as theexclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, hours of employment, or other condi-tions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is:All employees in the mechanical department of the Macon plant, ex-cluding all other plant employees, all salaried employees,guards, andsupervisors as defined in the National Labor RelationsAct, as amended.WE WILL make wholethe employees namedbelow forany loss of pay suf-fered as a result of the discrimination.Frank B. RigneyCecil G. RhodesWalter R. Williams, Jr.LeRoy A. BusbeeJesseD. GilleyAndrew M. HareJames Barron KingAmon H. ShumateJamesW. BeasleyLonnie M. MintonJohn B.GrizzleHarvie R. YatesCharlesR.WilsonHenry G. RawlsWilliam C.ThamesLouis A. StoreyJohn R.RhodesAdam L. QuinnForrest L. GreenGeorgeM. KeeneWillie J. Usery, Jr.Wm. D. Hopkins, Jr.Jackson E.StevensHoward B. SmithLamar GiddensDaniel W. Mercer, Jr.Marion C.SimmonsReuben BryantWilliam O. McDermidMadison H.HortmanJewett McKinneyCarl D. WryeOliver C.ShreveThos.B. Sherwood, IIIRalph W. ChafinWillie L. LambOlin N. FulcherJames W. SmallwoodAll our employees are free to become or remain members of the above-namedunions or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.ARMSTRONG CORK COMPANY,EmployerDated --------------------By -------------------------------------------(Representative(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.